Citation Nr: 9935440	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  95-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a fracture of the left femur, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from February 1968 to 
August 1968.  His DD-214 also reflects an additional one 
month and three days of "other" service.  He also had 
reserve service.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a December 1994 decision by the RO 
that denied, on a schedular basis, the veteran's claim for a 
rating in excess of 30 percent for postoperative residuals of 
a left femur fracture, and from a May 1995 decision by the RO 
that denied his claim for a rating of his left femur 
disability on an extra-schedular basis.  The veteran appealed 
these determinations to the Board.

In January 1999, the Board remanded the case for further 
development; that is, to schedule the veteran for a personal 
hearing before a Member of the Board.  In June 1999, such a 
hearing was held before the undersigned Member of the Board 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has obtained all evidence necessary for an 
equitable disposition of the claim on appeal.

2.  The veteran's postoperative residuals of fracture of the 
left femur consist of pain on palpation of the hip and on 
motion, and subjective complaints of reduced motion and 
constant pain increased with walking and changes in weather, 
evidencing disability comparable to no more than malunion of 
the femur with marked hip disability; there is no evidence of 
(or of disability comparable to) nonunion of the femur with 
loose motion (spiral or oblique fracture), nonunion of the 
femur without loose motion, with weightbearing preserved with 
the aid of a brace, fracture of surgical neck of the femur 
with false joint, or functional loss or weakness due to pain 
of the left hip that is so severe as to be comparable to 
ankylosis, thigh flexion limited to 10 degrees, or flail 
joint.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
postoperative residuals of a fracture of the left femur are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5250, 5251, 5252, 5253, 5254, 5255 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The service medical records show that, in June 1968, the 
veteran reported having pain in the left hip.  X-rays of the 
left hip revealed a fracture of the femoral neck.  It was 
reported that the veteran had internal fixation with four 
Knowles pins placed across the fracture line; subsequently, 
it was reported that two of the lower Knowles pins had been 
removed.  His wound was reported to have healed and his 
crutches were discontinued.  The veteran was diagnosed with 
stress type fracture of the left femoral neck.

The report of a VA hip examination in August 1994 includes a 
history of fractured the neck of the femur in service and 
continued left leg discomfort to the present day.  The 
veteran reported receiving physical therapy and cortisone 
shots.  He complained of experiencing constant left hip pain.  
He indicated that he had low grade achy pain that would 
increase with walking and with cold, damp weather, and that 
the pain became severe with an achy, throbbing pain that 
traveled down the back of the thigh to the knee and up to the 
small of the back.  The veteran also reported having a 
reduced range of motion of the hip; discomfort with clutching 
his truck or when trying to lift his left leg while sitting; 
and increased pain when walking on an uneven surface.  
Aspirin, Tylenol and hot soaks helped alleviate pain.  The 
veteran indicated that he was letter carrier for the postal 
service, which entailed walking and driving every day.

Examination of the left hip revealed discomfort and pain when 
the lateral aspect was palpated, but no pain to effraction or 
P compression.  There was a 41/2 inch long scar that was well 
healed along the lateral aspect.  Range of motion of the left 
hip was flexion from 0 to 90 degrees, with pain; abduction to 
26 degrees, with pain; adduction to 1 degree, with pain; 
external rotation from 0 to 48 degrees, with pain; and 
internal rotation from 0 to 14 degrees, with pain.  The 
examiner noted that the veteran had trouble with his hip when 
putting on shoes and socks.  X-rays of the left hip revealed 
the presence of two metallic pins that transfixed the femoral 
neck with tips in the femoral head.  Position and alignment 
of the hardware and of the proximal femur were reported to be 
unchanged since the prior study in January 1992.  The veteran 
was diagnosed with history of fracture of the left femur neck 
with metallic pins with clinical finding of pain and reduced 
range of motion.

In February 1995, the RO received private medical records 
from Alfred A. Durham, M.D., reflecting treatment from March 
1994 to September 1994.  A March 1994 treatment note 
indicated that the veteran had some projecting pins in the 
left hip region that gave him a trochanteric bursitis.  The 
tibial band over the trochanter bursa and the prominent pins 
appeared to be painful.  He was reported to have received 
some benefit from occasional cortisone injections in this 
region.  In September 1994, the veteran complained of 
increasing pain in the left greater trochanter area.  
Recurrent localized trochanteric bursitis at the hip bursa 
region was assessed.  The physician noted that he had been 
injected with Lidocaine and had immediate relief of pain.

In September 1995, the veteran had a personal hearing before 
the RO.  During the hearing, the veteran reported that he had 
received physical therapy on his left hip over the past few 
years and that he had been issued a TENS unit to use on his 
hip.  He reported that he worked for the post office as a 
city carrier, which entailed eight miles of walking every 
day.  He reported that he had been told by a doctor not to 
work more than eight hours per day due to his hip condition.  
He reported that the pain in his left hip was pretty severe.  
He indicated that his hip was more painful in cold, damp 
weather.

In October 1995, a private medical record from Alfred A. 
Durham, M.D., reported that the veteran had pins and retained 
hardware in his hip that caused recurrent trochanteric 
bursitis of the hip.  Dr. Durham reported that he estimated 
the intensity of the veteran's left hip pain to be six or 
seven on a scale one to ten, and that the veteran's 
limitations were based on the amount of discomfort that he 
had.  Dr. Durham recommended that the pins in the left hip be 
removed.

In June 1999, the veteran had a before the undersigned Member 
of the Board.  During the hearing, the veteran reported that 
he had fractured the neck of his femur in service.  He 
reported that he had received physical therapy and had been 
issued a TENS unit to help control his left hip pain.  He 
reported that he had also received cortisone shots.  He 
described his pain as measuring a ten on a scale of one to 
ten when he had flare-ups, which occurred several times per 
week.  He reported that his hip pain would wake him at night.  
He indicated that he took aspirin, Tramadol and Tylenol for 
the pain.  He indicated that he had been a mailman for 15 
years.  He reported that he was not able to raise his left 
leg in order to put on a sock or a shoe.

In June 1999, the veteran's representative submitted various 
VA records of medical treatment of the veteran, along with a 
waiver of the right to have the additional evidence referred 
to the RO as provided under 38 C.F.R. § 20.1304.  Those 
records are described below.

A VA radiology report of the left hip, dated in June 1998, 
include a notation that the left hip, when compared to films 
from August 1994, revealed no significant interval change in 
the positioning of the two left hip pins.  No fracture was 
reported to be seen.  The impression was two left hip pins, 
otherwise normal study.

The report of a March 1999 VA examination reflects veteran's 
report that he had fractured the neck of his femur while in 
service.  It was noted that he had had corrective surgery on 
two occasions, the second resulting in removal two of the 
four pins that had been installed in the left hip.  The 
veteran complained of constant left hip pain that was a low 
grade, achy pain that increased with walking and with cold, 
damp weather.  The veteran reported that the pain became 
severe with a throbbing pain that traveled down the back of 
the thigh to the knee and left ankle; and that he had reduced 
range of motion of the left hip and to have discomfort when 
he used the clutch on his truck, walked on uneven surfaces or 
attempted to lift his left leg while sitting.  He reported 
using hot soaks, a heating pad and TENS unit, all of which 
seemed to help his pain.  He reported that he was a letter 
carrier for the postal service and to walk nine miles per 
day.  The veteran also complained of back pain.

The examiner noted that the veteran did not use crutches, a 
brace, or a cane.  He noted that the veteran limped on his 
left leg and walked on his heels, toes and outside of his 
feet, with pain in the left femur and lower back.  Straight 
leg tests were reported to be negative.  Left hip flexion was 
from 0 to 125 degrees, with pain in the lateral hip.  
Strength, reflex and light touch in the lower extremities 
were normal.  X-rays of the left hip were reported to be 
similar in appearance to a prior study in June 1998.

The veteran was diagnosed with status post left femur neck 
fracture, which had required open-reduction and was unchanged 
since prior study in June 1998; degenerative disc disease at 
L4-5 and L5-S1, with radiation of pain from the posterior 
left thigh to the posterior calf; and status post fracture of 
the left femoral neck, unchanged since June 1998 with 
function normal but decreased when compared to the right hip.  
Function of the left hip was reported to produce pain 
laterally.  The examiner opined that the veteran's decreased 
function of the back and radiation of pain down the left 
thigh to the left ankle were all related to the lower back, 
degenerative disc disease and degenerative joint disease.  He 
also indicated that increased pain sensations in the left 
lateral thigh, left medial calf, left anterior calf, left 
lateral calf, left anterior foot and left lateral foot were 
all related to the veteran's back problems.

VA outpatient treatment records reflect treatment from March 
1995 to May 1999.  In August 1998, the veteran was assessed 
with old fracture of the neck of the left hip.


II. Analysis

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). That 
is, he has presented "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (1999).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
on movement, weakened movement, excess fatigability or 
incoordination is demonstrated, and these factors are not 
contemplated in the relevant criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204- 207 
(1995).

The veteran is currently service connected for postoperative 
residuals of a fracture of the left femur with a 30 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (1999), which pertains to impairment of the femur.

Under Diagnostic Code 5255, where there is fracture of the 
shaft or of the anatomical neck of the femur with nonunion 
and loose motion (spiral or oblique fracture), an 80 percent 
evaluation is assigned.  Where there is nonunion without 
loose motion and weightbearing is preserved with the aid of a 
brace, a 60 percent evaluation is assigned.  A 60 percent 
evaluation is also assigned where there is fracture of the 
surgical neck of the femur, with false joint.  Where there is 
malunion of the femur with marked knee or hip disability, a 
30 percent evaluation is assigned.  Malunion with moderate 
knee or hip disability warrants a 20 percent disability 
evaluation and a 10 percent evaluation is assigned when there 
is only slight knee or hip disability accompanying malunion.

As noted above, on VA examination in August 1994, range of 
motion of the left hip was reported to show flexion from 0 to 
90 degrees, with pain; abduction to 26 degrees, with pain; 
and adduction to 1 degree, with pain.  A normal range of 
motion for hip flexion is from 0 to 125 degrees and normal 
hip abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (1998).  X-rays of the left hip were reported to 
reveal the presence of two metallic pins that transfixed the 
femoral neck with tips in the femoral head.  Position and 
alignment of the hardware and of the proximal femur were 
reported to be unchanged since the prior study in January 
1992.  The veteran was diagnosed with history of fracture of 
the left femur neck with metallic pins with clinical finding 
of pain and reduced range of motion.

Comparatively, on the most recent VA examination in March 
1999, left hip flexion was reported to be from 0 to 125 
degrees, with pain in the left lateral hip.  That is, hip 
flexion was reported to be normal, although it was 
accompanied with pain on motion.  See 38 C.F.R. § 4.71, Plate 
II (1998).  Strength, reflex and light touch of the lower 
extremities were reported to be normal and x-rays of the left 
hip were reported to be similar to the June 1998 study.  The 
veteran was reported to complain of constant left hip pain 
that was a low grade, achy pain that increased with walking 
and with cold, damp weather.  He was diagnosed, in part, with 
status post fracture of the left femoral neck, unchanged 
since June 1998 with function normal, but decreased as 
compared to the right hip.

Hence, the pertinent medical evidence reveals that the 
veteran's disability is manifested by pain on palpation of 
the hip and on motion, and subjective complaints of reduced 
motion and constant pain increased with walking and changes 
in weather.  Even considering that the veteran could 
conceivably experience additional functional loss than that 
shown objective during flare-ups of pain (after walking nine 
miles per day while on the job and with weather changes), the 
Board finds that the veteran's service-connected 
postoperative residuals of a fracture of the left femur is 
comparable to malunion of the femur with marked hip 
disability, for which a 30 percent evaluation is assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255 (1999).  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (1999).

However, the Board notes that there is no objective evidence 
of (or of disability comparable to) nonunion of the femur 
with loose motion (spiral or oblique fracture) or nonunion of 
the femur without loose motion, with weightbearing preserved 
with the aid of a brace.  In fact, on the most recent VA 
examination in March 1999, the veteran was reported not to 
require the use of crutches, brace or cane.  Also, there is 
no objective evidence of fracture of surgical neck of the 
femur with false joint.  Consequently, the veteran's service-
connected postoperative residuals of a fracture of the left 
femur is entitled to the assignment of no more than a 30 
percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5255 (1999).

The Board also has considered whether the veteran would be 
entitled to a higher evaluation under any other potentially 
applicable diagnostic code, to include on the basis of 
functional loss due to pain.  However, there is no medical 
evidence suggesting that there is functional loss or weakness 
due to pain in the left hip that is so severe as to be 
comparable to ankylosis, thigh flexion limited to 10 degrees 
or flail joint of the left hip to warrant assignment of an 
increased rating under Diagnostic Codes 5250, 5252 or 5254, 
respectively.  In fact, the Board notes that, although the 
veteran has been shown to have pain on motion of the left 
hip, the veteran's increased pain sensations in the left 
lateral thigh, left medial calf, left anterior calf, left 
lateral calf, left anterior foot and left lateral foot were 
all reported to be related to the veteran's back problems, 
not to his left hip.  Any pain attributable to the hip 
disorder is adequately compensated for in the current 
evaluation.

For the foregoing reasons, the Board finds that a schedular 
increase in the assigned evaluation for the service-connected 
postoperative residuals of a fracture of the left femur is 
not warranted under any of the aforementioned diagnostic 
codes.

The Board also finds no showing that the veteran's 
postoperative residuals of fracture of the left femur reflect 
so exceptional or unusual a disability picture as to warrant 
the assignment of an increased evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
veteran's left hip pain is not shown to so significantly 
impact his employment beyond that which is contemplated in 
the rating assigned.  The veteran's problems relating to the 
service-connected left hip disability are not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  Also, as noted hereinabove, many of the increased 
pain sensations have been attributed to the veteran's back 
problems and not to his left hip, and functional loss due to 
pain attributable to the hip disorder has been considered in 
pain has been considered in the assessment of the currently 
assigned schedular evaluation, as noted above .  Thus, in the 
absence of evidence of such factors as those noted above, a 
higher rating on an extraschedular basis is not warranted and 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 98 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In reaching the above determinations, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

A disability evaluation in excess of 30 percent for the 
veteran's service-connected postoperative residuals of a 
fracture of the left femur is denied. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

